DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 5/10/19 and 7/28/20 have been considered.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 1, the claim includes the limitation “detecting one or more timed space reservations associated with the reserved route”; however, there is no clear support for this action because it has not been previously established that initially one or more timed space reservations are associated with the reserved route such that they may be subsequently deleted.
B.	All claims depending from a rejected claim are also rejected for the same reasons.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1	Claims 1-3, as best interpreted given the deficiency noted above, are rejected under 35 U.S.C. 103 as being unpatentable over Hashisho (US 2019/0086219).
A.	As per claim 1, Hashisho discloses:
A non-transitory computer-readable medium having computer-executable instructions stored thereon [0023,0025,0067] that, in response to execution by one or more processors of one or more computing devices, cause the computing devices to perform actions for updating a reserved route [0005- recommended route] for an autonomous vehicle [0024], the actions comprising: 
planning a new route to replace the reserved route [0005- revised recommended route]; 
transmitting the new route to the autonomous vehicle [0037- communication means to transmit/receive information between server and autonomous vehicle; 0039- routes/re-routing transmitted to the vehicle]; and 

Hashisho does not explicitly disclose that the vehicle confirms acceptance of the revised route; however, the server could not safely release a node until it was sure that the vehicle no longer was using the node before releasing it to other vehicles.  One of ordinary skill in the art would have found it obvious to include such confirmation because it would have ensured that no collisions occurred between vehicles occupying the same route node at the same time.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
B.	As per claim 2, the claim is directed to an intended use of the computer-readable medium and does not provide any additional limitation on the instructions contained thereon.
C.	As per claim 3, as above whereby the server creates a revised recommended route when a route alteration state is detected [0039- overlapping routes; 0064- issues with synchronization with time-space requirements of the recommended route].

A.	As per claim 16, Cantrell discloses an UAV comprising:
a two-way unit communicating with a remote navigational control system (see paragraph [0027]; and figure 2);
means for making a delivery flight along a flight path (see paragraph [0052]; and figures 1-2); 
a control circuit (see figure 2); and
 a memory (see paragraph [0029]),
wherein the control circuit is configured to: 
receive instructions to guide the UAV to its landing location (see paragraph [0072]), and
travel the UAV along instructions to its landing location (see paragraph [0024]; and figures 1-2).
Cantrell does not disclose analyzing an updated route to determine whether the updated route is acceptable and in response to determining that the updated route is acceptable, transmitting, via a communication interface, an acknowledgement of the updated route.	However, the different features would be easily derived from the disclosure of Levien (“UFV”=”UAV”: see column 27, lines 19-30: "For certain example implementations, at least one machine may adjust (e.g., change, deviate to accommodate a negotiated option, adopt a negotiated option that has been agreed to, alter to avoid a path the other has agreed to adopt, or a combination thereof, etc.) a flight path of a UFV 102 based 
B.	As per claim 17, as noted above whereby Cantrell is directed to an aircraft which follows a flight plan [0032], suggesting flight control surfaces, as well as the ability to hover suggesting rotors/propellers [0033].
C.	As per claims 19 and 20, as noted above whereby Cantrell further discloses taking into consideration issues such as battery level and emergency flight conditions in determining alternative route options [0064].

	As per claim 18, the combination of Cantrell/Levien is applied as above.  The claimed invention differs in that an abort condition is detected and a notification is transmitted.  However, it was known in the relevant art of UAV control to detect conditions of the UAV which require the mission to be aborted and to communicate the abort condition to a remote location.  For example, Ben-Shachar is in the same field of endeavor and discloses performing an abort procedure based on the operating status of the aircraft and transmitting a notification to a remote location (col. 11, ln. 41-54).  It would have been obvious to one of ordinary skill in the autonomous vehicle control arts prior to the effective filing date of the claimed invention to modify Cantrell/Levien to include the teachings of Ben-Shachar in the manner claimed because it would have prevented a malfunctioning UAV from possibly crashing in a populated area as well as alert the UAV operator that there is something wrong with the UAV and its ability to complete the mission.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  With regards to the rejection of claims 1-15 in the PCT written .
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661